480 N.W.2d 192 (1992)
240 Neb. 13
Dorothy P. LARIMORE, Appellee,
v.
Fay D. LARIMORE, Appellant.
No. S-89-796.
Supreme Court of Nebraska.
February 21, 1992.
Kathleen M. Schmidt, Omaha, for appellant.
Robert V. Dwyer, Jr., of Dwyer, Pohren, Wood, Heavey & Grimm, Omaha, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
This is an appeal from a decree entered in the district court for Douglas County, dissolving the marriage of petitioner and respondent. Respondent appeals, contending that the trial court erred in dividing the parties' property.
The division of property in dissolution cases is a matter initially entrusted to the discretion of the trial judge. Qualley v. Qualley, 235 Neb. 841, 457 N.W.2d 812 (1990); Ritz v. Ritz, 229 Neb. 859, 429 N.W.2d 707 (1988).
In an appeal involving an action for dissolution of marriage, an appellate court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. Qualley, supra.
We have reviewed the record de novo. There is no abuse of discretion. The district court's decree is affirmed.
AFFIRMED.